DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim status
The examiner acknowledged the claims filed 03/27/2020.
Claims 1-5, 7, 9-18, and 22-26 are pending and are hereby examined on the merits.
Claim Objections
Claim 1 is objected to because of the following informalities: step 1) first line, “a SFC” should read “an SFC”.  Same issue exist in i) of claim 10. Appropriate correction is required.
Claim 4 is objected to because of the following informalities: “or a blend of two more of these” at the end of the claim should read “and a blend of two of more of these”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities: “or oil seed paste” at the end of the claim should read “and oilseed paste”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities: a space should be inserted between “the composition” and “(GF)”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities: “(GF)” in line 2-3 should read “(GF)”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, 9-18, and 22-26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 recites that the glyceride composition GF comprises “saturated fatty acid residues”. It is unclear what the limitation is referring to. Does it denote free saturated fatty acid residue, the saturated fatty acid moiety that is linked to the glycerol hub, or both?  Same issue exists in the “trans unsaturated fatty acid residues”,  “C12:0 fatty acid residues”, and “C14:0, C16:0 and C18:0 fatty acid residues”. Same issue exists in claims 9-10. Clarification is required.
Claim 1 recites “SUS-triglycerides” and “SSU-triglyceride”. It is unclear what SUS or SSU- triglycerides represents. Same issue exist in claims 10 and 18. For the purpose examination, SUS-triglyceride denotes a triglyceride having S type fatty acid at position 1, 3 of glycerol and U type fatty acid at position 2 of glycerol, and SSU-triglyceride denotes a triglyceride having S type fatty acid at position 1, 2 of glycerol and U type fatty acid at position 3 of glycerol (or S type fatty acid at position 2, 3 of glycerol and U type fatty acid at position 1 of glycerol) . Clarification is required.
Claim 1 recites a ratio (R) between hardness (T) and the SFC at 20 ºC R =T/SFC20 of at least 125. It is unclear SFC20 is expressed as the value of solid fat content with “%” or without “%”. For example, if the solid fat content of the edible product is 4%, it is not clear whether R= T/4 or R= T/4%. Same issue exists in claim 11. Clarification is required.
Claims 2-5, 7, 9-18, and 22-26 ultimately depend from claim 1 and therefore necessarily incorporate the indefinite subject matter therein. Appropriate correction is required. 
Claim 5 recites that “the filler material comprises a component selected from the group consisting of nut paste, cocoa mass or oilseed paste”.  However, where nut paste, cocoa mass or oilseed paste is known to contain fat, claim 1 from claim 5 depends recites “a fat free part comprises in at least on filled material”. it is thus unclear how nut paste, cocoa mass or oilseed paste as the filler material could be fat free. Clarification is required.
Claim 10 recites a broad limitation A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  Same issue exits in g) of claims 10, 18, step b) of claim 24 For the purpose of the examination, art reads on the broader limitation is interpreted to read on the claim. Appropriate correction is required.
Claim 13 recites a ratio T20-25-20/T20 of between 0.7 and 1.3. it is unclear what “T20-25-20” is referring to. Clarification is required.
Claim 15 recites that the composition GF comprises at least one hard or semi hard fat component. However, absent a clear definition, it is unclear a fat component at what hardness value is considered as a “semi hard fat component”. Same issue exists in claims 17-18. Clarification is required.
Claim 15 recites “and the amount of the at least one liquid oil “. There is insufficient antecedent basis for the limitation “the at least one liquid oil”  in the claim. For the purpose of examination, the at least one liquid oil is interpreted to mean  the “at least one liquid component” as recited earlier in the claim. Appropriate correction is required.
Claims 16 and 23 are indefinite because it has both “or” and “and” within a Markush group. Appropriate correction is required.
Claim 17 recites “S2U-triglyceride” it is unclear what the limitation stands for. For the purpose examination, S2U-triglyceride denotes a triglyceride having two S type fatty acid residues and one U type fatty acid regardless of the position of S or U in the glycerol hub.
Claim 17 recites ‘S3” as in “the S2U/S3”. It is unclear if it denotes S3-triglyceride in the hard or semi-hard fat component. Clarification is required.
Claim 17 recites a ratio of S2U/S3. It is unclear if the ratio is weight ratio. Clarification is required.
Claim 18 recites a ratio of SUS/SSU. It is unclear if the ratio is weight ratio. Clarification is required.
Claim 23 is indefinite because it has both “or” and “and” within a Markush group. Appropriate correction is required.
Claim 25 recites mixing “an added fat composition (A)” with the at least one filler material, water and the at least one additive. It is unclear if this added fat composition is the whole or the part of GF, or additional to GF. Clarification is required.
Claim 25 recites “the at least one additive” in iv). There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 26 recites that “the spreadability value of said mixture starts increasing by at least 25% over a temperature range 1 ºC”. It is unclear how spreadability value is defined and how the spreadability value it is measured. Further it is unclear how 1 ºC is regarded as a range of temperature where it appears like an interval of temperature. Clarification is required.
Claim 26 is indefinite because it is unclear whether the limitations following the phrase “preferably” are part of the claimed invention.  See MPEP § 2173.05(d).

Allowable Subject Matter
The subject matter of claims 1-5, 7, 9-18, and 22-26 would be allowable once the objection and the 112 rejections outlined above have been overcome. The following is a statement of reasons for the indication of allowable subject matter:
Two closest prior art references identified by the examiner are Cleenewerck EP2241189 A1 (hereinafter referred to as ‘189) and Cleenewerck EP2443935 B1 (hereinafter referred to as ‘935).
 Amongst the two references, ‘189 teaches an edible product suitable for use as spreads comprising 20-100% glyceride composition (e.g., a triglyceride composition), 0-80% of at least a filler material and less than 15% water; wherein the glyceride composition comprises less than 57% saturated fatty acids, less than 10% trans unsaturated fatty acids, and SUS/SSU ratio of at least 1 (note that S is a C16-24 saturated fatty acid as opposed to a saturated fatty acid residue having 16-18 carbons as recited in instant claim 1) (Abstract; [0020; 0030; 0033]). However, the hardness of the edible product is much higher than 1000 ([0059]). Nor does ‘189 make obvious the C12:0, the SFC content and the ratio of C14:0 + C16:0/C18:0 as recited in claim 1.
‘935, on the other hand, teaches an edible product suitable for use as spreads comprising 15-80% a glyceride composition (e.g., a triglyceride composition), 20-85% of at least one filler material and at most 15% water; wherein the glyceride composition comprises 20-70% saturated fatty acid residues and at most 5% trans unsaturated fatty acid residues, ([0030; 0035]. 935 additionally teaches a hardness that is less than 1000 ([0080]). ‘935 additionally teaches that C12, C14 or C16 fatty acid residues have cholesterol increasing effect (e.g., hypercholesterolimic), and C18 has a neutral effect on cholesterol ([0027]; Table A). However, ‘935 teaches an SFC of at least 5% at 20 ºC ([0030]). Nor does ‘935 make obvious the SFC at  30ºC or the SUS/SSU ratio as recited in instant claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGQING LI/Examiner, Art Unit 1793